Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended on 12/16/2020, claims 1, 3-14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Upon an updated search based on amended claims of 12/16/2020, a prior art reference was found which has been applied.
SEE Wolff 2004/0143477

	The examiner offers an interview to discuss newly found art and has applied the claims below, in an effort to identify distinguishable subject matter to enhance compact prosecution as well as record clarity.

	The examiner has considered IDS of 12/16/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102 as being anticipated by Wolff (US 2004/0143477).
Regarding claim 1, Wolff discloses method (or methods and data structures, including storage, Figs. 1-11), performed by one or more processors (w/software, 0032, 0035, 0039 and hardware 0362, workstation, mainframe or PC), of interacting with data in a data repository (see 0362), the method comprising:

	As analyzed by the examiner, Wolff discloses, an apparatus and methods for assisting with development management and/or deployment of products and services. An example as shown is product such as in Fig. 9, being a Wear Me Sports Watch, from (see steps in Fig. 4, initialization-), to Concept 98, feasibility, priorities, planning, development, deployment and 
The disclosure includes, Feedback, reports, scheduling associated with the user interface layer, of a layered system (Figs. 11a-f), including status, progress, activities even confidence associated with product development and management.
	
Note the methods on the systems, is supported by data structures utilizing and loading, various Templates (New, similar and/or default or project, types), and details.  
	SEE Figs. 4-8
receiving (such as in Fig. 5), in a data catalogue environment (0237, 0262, 0265), 
a search request (Fig. 5, start 50-), relating to one or more items in the data repository

(See search, 0131, 0132, 133, 134, 0235, 0269, and 0325)
Also queries, by a user in Fig. 9, a click in 90, areas 91-96

determining an object type (Fig. 5, 51c w/type, also see steps 51a-c, New?, Similar?, or “default or Project”, or Template types)
Note a Type is, a member of a category.

(see Type or Types 0359, 0009, 0071, 0099, 0100, 0126, 0128, 0129, 0130, 0139, 0231, 0233, 0239, 0255, 0359), associated with the one or more items (see “activity and sub-activity” are also types), 
loading (such as, step 51c to 52c, “select from list”), 
an object template in dependence on the determined object type (steps 51c to 55c), 
O	wherein: the object template comprises a plurality of elements (see Templates w/tasks, abstract, 0009, 0010, 0012), and 
O	the object template comprises definitions of one or more joins (0134) between datasets in the data repository

SEE 0134, joins … based on a template database schema, such as joins (or aggregates) 

Such as: queries with joins or keywords, to find, “bills w/water proofing”, this operation is based on, a template database schema.

0134] Queries may be constructed using keyword searches or specific joins and other Boolean logic queries based on a template database schema. A schema query, for example, could be much more specific than a keyword search and could, e.g. find all bills of materials where water proofing was used. After step 65 is complete, the relevant data is available for use in the project and stored for quick retrieval.

populating one or more elements of the object template with items (Fig. 6 and/or see template Fig. 2 w/fields), 
from the data repository (0134, 0136 w/filters part of templates, 0146 and Tested, 0149, 0160, 0166, 0215), 
in dependence on the search request to create an object view

SEE population or pre-population 0010, 0055, 0097 (AUTO), 0296, 

O	in response to determining that the loaded object template can be populated with one or more additional items:
[0296] In this particular example, dependency information from the answer may be included in region 104. Here, two particular areas of dependency are shown. One is a customer pre-installation checklist which is a word processing document that the customer would be required to review and sign prior to the software being shipped to the customer. That document may be automatically generated based on the answers input in region 103 or instead may be a link to a document that the user would input. A combination of the two may also be employed, with parts pre -populated and parts completed by the user.


automatically (0302, 0331, 0332, 0097, 0297), retrieving the one or more additional items from the based on the one or more join definitions (0134), in the loaded object template

SEE details in Figs. 4, 5, 6, 7, 8
SEE 0302, “automatic population each time that new feedback information is identified”
	Also see aggregate or fill templates w/data, based on, a Join or Joins (0134) or aggregating (0011, 0271, 0278 and 0313)

And
automatically populating (0302 and Fig. 11a such as step 119), one or more other elements of the loaded object template with the retrieved additional items and 

displaying (SEE Figs. 9, 10, Display or displayed 0262, 0263, 0264, 0267, 0270, 0278), 
the object view (in Fig. 9, based on at least steps of Figs. 11a-f), 
within the data catalogue environment (see Fig. 9, 0062, different categories or, a List)

SEE details of Fig. 9 (GUI), at least below

[0028] FIG. 9 illustrates one embodiment of a user interface for accessing a project management tool. 

9. Provide a discounted cash flow statement, ROI, and payback period for this product. 

[0237] Second, the information may be used or accessed during the project itself. One potential user interface feature is to include a reference information link editor to assist in linking of feedback reports and other reference information to templates, e.g., where direct access to that material is thought to be potentially helpful to completion of that aspect of the project. (Reports may be accessed in the example of FIG. 9 discussed below by clicking on the feedback icon within the area 96.) 


SEE View

[0238] A feedback report would permit a view of all potentially relevant feedback presented to date, and which (if any) feedback has already been linked to a particular feature activity. Doing so permits a team member, each time a point of feedback is received, to identify (using the product status matrix of FIG. 9, for example) which modules and sub-activities might be affected by that feedback. 

[0260] FIG. 9 illustrates one embodiment of a user interface for accessing all of the available information in a product-development process. Of course, other mechanisms could be used to access this data, based on the disclosure provided herein, and the particular layout and arrangement of items is not intended to be limiting. 

[0261] In FIG. 9, the user is presented with a computer screen 90. Within the computer screen 90 is a global level access diagram 92 that includes an entry for each of the major modules of the particular product development process. In this example, the modules are concept, feasibility, priorities, planning, development, deployment and maintenance. These modules correspond to the major product development segments of activity described above, although other ways of organizing the modules are possible and within the scope of the present inventions. 

And 0270-
Note the scope is read as: a catalog is a list of something, 
See 0036, 0055, 0073, 0085, 0099, 0130, 0151, 0169, 0179),
 
wherein the data repository comprises a plurality of joined datasets (0134, TO Render, in Figs. 9-10, based on queries w/specific Joins or Boolean logic queries, based on a template DB schema), 
datasets (0313, template & aggregate)

[0313] A methodology and activities layer, which contains programs and wizards that perform the product management process, for example using templates as described above. Each of the modules and sub-activities may have associated software for managing its application. These programs further determine what activities remain to be performed, are incomplete or have been completed, and calculate the information such as aggregate success probabilities, confidence factors, risks, budget information, etc., for presentation to the user during user interface in administration layer.

and 
wherein the object view (to Display) comprises one or more selectable links (see Fig. 9), to linked items as defined by the object template in a joined dataset (0134 and Figs. 9-10)
SEE w/Link or links (0068, 0124, 0127, 0135, 0237, 0239, 0241, 0245, 0265, 0296, 0300, 0303, 0315 and 0317-,)

	Regarding claim 3, Wolff is deemed to meet as claimed, receiving a user input selecting a link from the one or more selectable links (0127)
determining an object type of the linked item data, 
determining (see 0118, based on Templates of Software Vendor Info…), if linked items associated with the selected link are a compatible (see 0314, 0118, 0017, 0068) object type (see 0080-0084, “first pass 31 to linked predecessor activities 30”), with the current object view and in the event of a positive determination, (populating) or repopulating (filling, in an existing, template w/field data), the object template with data in dependence on the linked item

SEE Feedback can be, a user input (0127, 0237, 0239, 0241),
[0314] A linkage and adaptive feedback layer, which contains rules and dependencies among the activities and templates and modules, and maps feedback (as appropriate in particular embodiments using a feedback editor provided in the user interface) to assure that information is delivered to the right activity and templates. Risk management security and authorization may also be performed at the linkage and adaptive feedback layer. This particular layer may handle communication among the various activities to assure that information is updated to the appropriate places.


SEE at least 0118
“…all data gathered in other projects concerning software vendors to be gathered as a linked resource on those templates…”

	Regarding claim 4 of claim 3, Wolff is deemed to meet as claimed, further comprising: in the event of a negative determination: retrieving a further object template in dependence on the object type of the linked item 

(Note, “…to assure that information is delivered to the right activity and templates.”), 

O	populating (see Fig. 10), the further object template in dependence on the linked item (in Fig. 9), to generate a linked object view (FOR A PROJECT, with respect to Fig. 9), and displaying the linked object view (Fig. 9, For Sports Watch to Fig. 10, an activity content builder), within the data catalogue environment (in Fig. 9).

SEE in 0314, 
“…dependencies among the activities and templates and modules, and maps feedback (as appropriate in particular embodiments using a feedback editor provided in the user interface) to assure that information is delivered to the right activity and templates.”

	Regarding claim 5 of claim 4, Wolff is deemed to meet as claimed, wherein determining the object type comprises: determining one or more properties of the one or more items, and determining the object type in dependence on the one or more properties.
SEE Fig. 4, step 40-, and/or see Dependencies 0073, 0085, 0112, 0196, 0264, 0287, 0296, 0314 and Table 1 & 2, Concept Template, w/“Sports Watch 1000” with properties and items

	Regarding claim 6 of claim 5, Wolff is deemed to meet as claimed, wherein the one or more properties of the one or more items (associated with Figs. 4-6), comprises: 
a data format (0061, 0062, 0064, 0289)
a data use history (0118 to Gather Historic data and/or Fig. 3, Linked successor activities and/or 0062) 
a column and/or row title (see Fig. 2, Name 21a and/or 0322, w/Layers, in row and columns, with Titles, defining a product layer); 
and/or metadata associated with the one or more items



	Regarding claim 7 of claim 6, Wolff is deemed to meet as claimed, wherein loading an object template in dependence (see Fig. 2, Template w/dependency lists in, row w/IDs in field, 21i) on the determined object type comprises: 
determining if an object template for the determined object type is stored in the system (see Fig. 5, step 51a), and in the event of a negative determination (see No, to step 51c, Default project Type or ), 
loading (see at Yes, to Steps 51c to 52c), a default object template (see “select from list”)

SEE 52c, selecting from a List … (of defaults) and make modifications, as desired (step 52c).
	Note at step 52c, “a list of default templates”, are tailored for the different types of projects, wherein, different default sets of templates may be suitable for small manufacturing projects, large manufacturing projects, retail products, software projects, etc…
	Note based on templates, gathered data is completed or attached to those templates that presently exist (new templates during the course of the project, particularly when new sub-activities are identified…

 [0100] This selection can be performed at a step 52c. The templates may be tailored for the different types of projects. For example, different default sets of templates may be suitable for small manufacturing projects, large manufacturing projects, retail products, software projects, etc. 

   [0102] After the applicable step 52a, 52b, 52c or 51d, processing continues at a step 53a. At step 53a, already gathered data is completed or attached to those templates that presently exist (new templates may be added during the course of the project, particularly when new sub-activities are identified). For example, the following might be attached: 

   [0109] Much of what has been performed in steps 53a-53d includes updating of the content in particular templates that have been selected in steps 51a -52c. This content data may be input to templates directly, input as the result of question and answer (Q and A) wizards or through some other user interface. Examples of completion of (the content in) templates will be provided below. 


	Regarding claim 9 Wolff is deemed to meet as claimed wherein the one or more joins between datasets in the data repository are inferred from properties of the datasets
SEE 0134, Joins … to, find, bills & w/“water proofing used” or based on properties (“Bills”, w/“Water Proofing was used”).
 	Therefore, Joining Bills (locating), “Bills w/waterproofing”, criteria.
 [0134] Queries may be constructed using keyword searches or specific joins and other Boolean logic queries based on a template database schema. A schema query, for example, could be find all bills of materials where water proofing was used. After step 65 is complete, the relevant data is available for use in the project and stored for quick retrieval.

Regarding claim 10 of claim 9, Wolff is deemed to meet as claimed wherein the data repository comprises a plurality of tables
SEE 0132 query to retrieve data to place into Tables.
“…step 65, maps and queries may be built to retrieve the data and place it into tables that may be searched when relevant activities are performed…”

And/or
“A user may augment or override this adaptive feedback suggestion, but it would have been automatically retrieved from the adaptive feedback tables based on the filters identified in step 65”

Regarding claim 11 of claim 9, Wolff is deemed to meet as claimed further comprising constructing a virtual table (creating a table, in memory, see 0132), from the plurality of tables in dependence on the search request and the determined object type.
SEE 0132
built to retrieve the data and place it into tables that may be searched when relevant activities are performed.”

Virtual is defined as, carried out, accessed, or stored by means of a computer (in memory), as does the prior art.
SEE 0088, 0269, 0303, Reference Library 38

Regarding claim 12 of claim 11, Wolff is deemed to meet as claimed wherein the search request comprises one or more filters.
SEE Filters of Templates of query (or search)
0118, 0123, 0126, 0131, 0132, 0133, 0135, 0136, 0359

Regarding claims 13-14 (system and medium claims), are deemed analyzed and discussed with respect to the method claims, supported by a system and software on a medium, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2158